DETAILED ACTION
Response to Amendment
This action is responsive to the pending claims, 1-8, 10, received 22 June 2022. Accordingly, the detailed action of claims 1-8, 10 is as follows:

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 June 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 rejected under 35 U.S.C. 103 as being unpatentable over Herrera Van Der Nood et al (US 20130013752 A1, hereafter referred to as Nood) in view of Martini (US 20150052345 A1, hereafter referred to as Martini).

Regarding claim 1 Nood teaches a method for the remote management of a device connected to a local area network (Nood [0003] discloses remote device management of a device connected to a LAN), said local area network ("LAN") being connected to an internet network by means of a gateway (Nood [0024] teaches a LAN coupled to a WAN via a gateway), the method comprising: 
intercepting, a first request coming from the device and addressed to a first server for which the first request is intended (Nood [0005, 0035] discloses a configuration request from a manageable electronic device, wherein the request is addressed to a pre-configured address of a configuration server [0005, 0007]) where the first server is different from and separate from the gateway and is located outside of the LAN (Nood [Fig 2] discloses an configuration server different and separate from the CPE gateway and located in a WAN whereas the gateway is located within the LAN) , the purpose of the first request being to obtain an address of a second server with which the device must be connected (Nood [0038] discloses the request is to obtain an address when the manageable device can obtain configuration information) and which is also located outside of the LAN (Nood [Fig 2] discloses configuration servers, to which requests are directed, in the WAN); 
analyzing, said first request in order to obtain at least one identifier of the device (Nood [0006] discloses determining an identification of the manageable device from the request. Additionally, Nood [0052] teaches the configuration request comprises an address of the device as well as other additional information including type or function of the device [0052, 0059]); and 
determining a processing operation to be applied to said first request, from among a plurality of processing operations (Nood [0065, 0068] discloses determining whether to redirect to an auto configuration server, analyze load and select an auto configuration server [0064] or return an error [0057]), according to the obtained identifier of the device and configuration information (Nood [0057] discloses comparison of the received address of the device. [0059, 0064-0065] discloses resolving information retrieved from the configuration request), obtained from an operator of the equipment (Nood [0013, 0063, 0099] discloses preferences of the operator and provider to which the device transmitting the configuration request relates) and represents a set of devices recognized by the gateway (Nood [0006] discloses identification of a device by comparing a received configuration request with information stored in a database [0049], wherein information included in the configuration request is used to determine whether the device belongs to devices to be serviced by specific configuration information [0078] such that when the device is identified as belonging to a set of devices corresponding to particular configuration information the configuration request can be handled [0087, 0089] and when the device is identified as not belonging to particular configuration information the request is denied [0093, 0096]), the plurality of processing operations comprising redirection (Nood [0065, 0068]), applied when the device is determined to belong to said set of devices (Nood [0087, 0089] determining the information resolved in a configuration request are capable of being handled by a particular server wherein the servers are dedicated to a certain type of device [0004]), comprising responding to the first request without contributing the first server (Nood [0065, 0068] discloses redirecting the configuration request addressed to a first address to a specific type of configuration server based on information contained in the request and operator and provider preference and configuration information); -2-Application No. 16/764,213 
when the processing operation to be applied is the redirection, supplying, to said device a response to said first request containing the address of the second server so that the device can connect with the second server (Nood [0068] discloses upon a determination or redirecting, providing the address to which the request should be transmitted).
However, Nood does not explicitly teach the method comprising execution by the gateway (Nood, as set forth above, while teaching a residential gateway and an intermediate device to perform the functionality of intercepting, analyzing, determining and supplying, Nood does not explicitly teach said functionality at the residential gateway) such that Nood does not explicitly teach intercepting, by the gateway, a first request from the device; analyzing, by the gateway, said first request; determining, by the gateway, a processing operation; supplying, by the gateway, to said device a response to said first request.  
Martini, in an analogous art, teaches the method comprising execution by the gateway such that Martini teaches intercepting, by the gateway, a first request from the device and addressed to a first server for which the first request is intended where the first server is different from and separate from the gateway and is located outside of the LAN, (Martini [0023, 0020 and 0036] discloses intercepting by a gateway a request addressed to a network server different and separate for the gateway and located outside the LAN ([0023, Fig 1A])); 
analyzing, by the gateway, said first request (Martini [0023]); 
determining, by the gateway, a processing operation (Martini [0023]);
 supplying, by the gateway, to said device a response to said first request (Martini [0023, 0036]).  
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Nood in view of Martini in order to configure the method including intercepting, analyzing determining and supplying a response, as taught by Nood, to be executed by the gateway, as taught by Martini.
One of ordinary skill in the art would have been motivated in order to selectively decouple domains form shared IP addresses and selectively choose to intercept requests, alleviate performance issues by selectively redirecting and enforce security policies, due to inspection at egress/ingress, across traffic (Martini [0009]).

Regarding claim 2, Nood-Martini teaches the limitations of claim 1, as rejected above.
Additionally, Nood-Martini teaches the method wherein the plurality of processing operations comprise two types of redirection, a local redirection and a remote redirection, in the local redirection the gateway has knowledge -3-New U.S. Patent Application of the address of the second server and generates its response using this address (Nood [0067, 0068] teaches including the address of the selected auto-configuration server and redirection instructions in the configuration response), in the remote redirection the gateway generates a second request containing the information contained in the first request, transmits the second request to a third server different from the first server, receives a response containing the address of the second server from the third server and generates its response using this address (Nood [0096] discloses detecting an auto-configuration server indirectly via query response with an auto-configuration server manager in a network of a different operator, wherein the address of the selected auto-configuration server and redirection instructions are included in the configuration response).  

Regarding claim 3, Nood-Martini teaches the limitations of claim 1, as rejected above.
Additionally, Nood-Martini teaches the method wherein the plurality of processing operations further comprise a processing operation, called default processing, to be applied when the device does not belong to said set of devices (Nood [0057] teaches a processing operation when the device does not belong to the set of devices for allowing access to auto-configuration), the default processing comprising generating a third request from the information contained in the first request, transmitting the third request to the first server, and then supplying to said device a response to said first request containing an address of a fourth server supplied by the first server so that the device can connect with the fourth server, or comprising transmitting a response to the device indicating that the first request cannot be dealt with (Nood [0057] teaches transmitting a message indicated the configuration request cannot be executed).  

Regarding claim 4, Nood-Martini teaches the limitations of claim 1, as rejected above.
Additionally, Nood-Martini teaches the method wherein the first request is a request to update software of the device (Nood [0029] discloses amending a configuration or updating settings of an electronic device), a redirection or a default processing being applied after verification that the gateway is able to manage update requests emanating from said device (Nood [0057] discloses default processing, or redirection [0067-0068] upon determination whether auto-configuration is possible [0093, 0096]), the plurality of processing operations comprising transmitting a response to the device indicating that the request cannot be dealt with when the gateway is not able to process update requests emanating from said device (Nood [0057, 0093, 0096]).

Regarding claim 5, Nood-Martini teaches the limitations of claim 4, as rejected above.
Additionally, Nood-Martini teaches the method wherein when the gateway is able to manage update requests emanating from said device, the gateway checks, using information that was previously supplied to it by the operator, that an update of the software is available (Nood [0060, 0013] discloses selecting an auto-configuration server based on configuration and preference information supplied by the operator or service provider [0063]), performs a redirection when an update is available (Nood [0067-0068]) or transmits a response to the device indicating that no update is available.  

Regarding claim 7, Nood teaches a device included in a residential gateway referred to a gateway, interconnecting a local network to an internet network (Nood [0024]. Likewise, Martini [Fig 1A]).
The additional limitations of claim 6 do not teach or further limit over the limitations presented above with respect to claim 1.
Therefore, claim 7 is rejected for the same reasons set forth above regarding claim 1.

Regarding claims 8 and 10, they do not teach or further limit over the limitations presented above with respect to claim 1. 
Therefore, claims 8 and 10 are rejected for the same reasons set forth above regarding claim 1.

Claim 6 rejected under 35 U.S.C. 103 as being unpatentable over Herrera Van Der Nood et al (US 20130013752 A1, hereafter referred to as Nood) in view of Martini (US 20150052345 A1, hereafter referred to as Martini) as applied above regarding claim 1, further in view of Conan et al (US 20170208418 A1, hereafter referred to as Conan).

Regarding claim 6, Nood-Martini teaches the limitations of claim 1, as rejected above.
However, Nood-Martini does not explicitly teach the method wherein the device is a device implementing the DECT CAT iq data standard and communicating with the gateway in accordance with this standard.
Conan, in an analogous art, teaches the method wherein the device is a device implementing the DECT CAT iq data standard (Conan [0029] teaches the device communicates via the DECT standard) and communicating with the gateway in accordance with this standard (Conan [0069] discloses communication is set up by the DECT protocol).
It would have been obvious for a person having ordinary skill in the art, before the effective fling date of the claimed invention to modify Nood-Martini in view of Conan in order to configure the device, as taught by Nood-Conan, to implement the DECT CAT iq data standard and communicating with the gateway in accordance with this standard, as taught by Conan.
One of ordinary skill in the art would have been motivated in order to permit communication amongst devices which do not have WiFi functionality and minimize energy consumption during exchanges (Conan [0029]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
L’Heureux et al (US 20140258441 A1);
Martini (us 8739243 b1);
Mampaey (EP 2595078 A1);
Field et al (US 20130041972 A1);

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446